                                         Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 1 of 10




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SENTIUS INTERNATIONAL, LLC,                       CASE NO. 4:20-cv-00477-YGR
                                   7                     Plaintiff,
                                                                                           ORDER GRANTING IN PART AND DENYING
                                   8               vs.                                     IN PART APPLE INC.’S PARTIAL MOTION
                                                                                           TO DISMISS THIRD AMENDED COMPLAINT
                                   9     APPLE INC.,                                       FOR PATENT INFRINGEMENT

                                  10                     Defendant.                        Re: Dkt. No. 61
                                  11

                                  12          Plaintiff Sentius International, LLC (“Sentius”) brings this patent infringement action
Northern District of California
 United States District Court




                                  13   against defendant Apple Inc. for alleged infringement of two of its patents, U.S. Patent No.

                                  14   RE43,633 (the “’633 Patent”) and 7,672,985 (the “’985 Patent”). On June 2, 2020, the Court

                                  15   granted Apple’s partial motion to dismiss on the grounds that Sentius failed to state a claim for

                                  16   direct infringement of the ’633 Patent method claims and joint infringement of the ’633 and ’985

                                  17   Patent method claims, with leave to amend. (Dkt. No. 55 (“Order”).) On June 23, 2020, Sentius

                                  18   filed an amended complaint, continuing to assert direct and joint infringement of the asserted

                                  19   method claims. (Dkt. No. 58 (“TAC”).)

                                  20          Now before the Court is Apple’s partial motion to dismiss the third amended complaint.

                                  21   (Dkt. No. 61 (“MTD”).) Having carefully reviewed the pleadings and submitted papers, and for

                                  22   the reasons set forth below, the Court GRANTS IN PART and DENIES IN PART defendant’s partial
                                       motion to dismiss.1
                                  23

                                  24          I.          BACKGROUND
                                              The background giving rise to this action is well-known, and the Court does not repeat it
                                  25
                                       here. (See Order at 1:21-3:27.) In brief, Sentius asserts infringement of the ’633 Patent method
                                  26

                                  27
                                              1
                                  28            Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds the motion appropriate for resolution without oral argument.
                                          Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 2 of 10




                                   1   claims. (TAC ¶ 20.) Sentius accuses certain Apple products (such as iPhones and MacBooks) as

                                   2   well as Apple online applications (Pages and Keynote) through their spellcheck functionality. (Id.

                                   3   ¶¶ 11-17.) Specifically, Sentius alleges that these products and applications practice the claimed

                                   4   methods when a user selects a misspelled word to see spelling suggestions. (Id. ¶ 12.)

                                   5           Previously, Sentius alleged that Apple uses the ’633 Patent methods through software that

                                   6   automatically executes the claimed steps in response to user selection. (See Dkt. No. 37 (“SAC”)

                                   7   ¶¶ 35-46.) The Court dismissed these allegations because Federal Circuit precedent considers

                                   8   software to be instructions, such that party that operates the device to execute the software (the

                                   9   user) infringes a method claim, as opposed to the party that sells the device together with the

                                  10   software (Apple). (Order at 4:21-8:2.) In the third amended complaint, Sentius continues to assert

                                  11   infringement through software, but also alleges that “Apple and other users . . . have each

                                  12   respectively operated devices” to execute software that performs the claimed methods. (TAC ¶¶
Northern District of California
 United States District Court




                                  13   22-33.) Sentius also alleges that Apple operated these devices to execute the methods “on servers,

                                  14   computers and devices controlled by Apple.” (Id. ¶ 20.)

                                  15           Separately, Sentius asserts a “joint infringement” theory by alleging that Apple “is directly

                                  16   responsible for any infringing acts of its users” because it conditions a benefit of the spell check

                                  17   functionality on user performance of claimed steps. (Id. ¶¶ 34, 42.) The joint infringement theory

                                  18   is relevant to both the ’633 Patent—the claims of which require “selecting a discrete portion of an

                                  19   image of the textual source material” (i.e., the misspelled word)—and the ’985 Patent, the claims

                                  20   of which require linked content to be displayed “based upon user interaction with at least a portion

                                  21   of the one or more source documents.” (Id. ¶¶ 28, 59, 61.) Although the Court has previously

                                  22   dismissed these claims, it did so on the grounds that Sentius’ allegations did not reflect its theory

                                  23   of infringement and did not consider the merits. (Order at 9:7-20.)

                                  24           In response to Apple’s current motion, Sentius agrees not to pursue joint infringement for

                                  25   the ’633 Patent, but asserts, in its place, that Apple is vicariously liable for its users’ operation of

                                  26   the accused products. (Dkt. No. 63 (“Opp.”) at 1:19-25.) Although the third amended complaint

                                  27   does not allege vicarious infringement, the Court considers the issue to determine whether

                                  28   amendment would be futile.
                                                                                           2
                                         Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 3 of 10




                                   1          II.          LEGAL STANDARD

                                   2          Pursuant to Rule 12(b)(6), a complaint may be dismissed for failure to state a claim upon

                                   3   which relief may be granted. Dismissal for failure to state a claim under Federal Rule of Civil

                                   4   Procedure 12(b)(6) is proper if there is a “lack of a cognizable legal theory or the absence of

                                   5   sufficient facts alleged under a cognizable legal theory.” Conservation Force v. Salazar, 646 F.3d

                                   6   1240, 1242 (9th Cir. 2011) (citing Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                   7   1988)). The complaint must plead “enough facts to state a claim [for] relief that is plausible on its

                                   8   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face

                                   9   “when the plaintiff pleads factual content that allows the court to draw the reasonable inference

                                  10   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                  11   (2009). If the facts alleged do not support a reasonable inference of liability, stronger than a mere

                                  12   possibility, the claim must be dismissed. Id. at 678–79. Mere “conclusory allegations of law and
Northern District of California
 United States District Court




                                  13   unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355

                                  14   F.3d 1179, 1183 (9th Cir. 2004).

                                  15          III.    DISCUSSION
                                  16          Apple moves to dismiss Sentius direct and joint infringement claims for the ’633 Patent

                                  17   and joint infringement claims for the ’633 and ’985 Patents. In light of Sentius’ representations

                                  18   that it will no longer pursue joint infringement claims for the ’633 Patent, the Court considers the

                                  19   three remaining issues: (1) direct infringement of the ’633 Patent, (2) vicarious infringement of

                                  20   the ’633 Patent, and (3) joint infringement of the ’985 Patent.2

                                  21                  A.      Direct Infringement (’633 Patent)
                                  22          Direct infringement of a method claim occurs “where all steps of a claimed method are

                                  23   performed by or attributable to a single entity.” Akamai Techs., Inc. v. Limelight Networks, Inc.,

                                  24   797 F.3d 1020, 1022 (Fed. Cir. 2015). As stated in the Court’s Order, direct infringement of a

                                  25

                                  26          2
                                                For ease of reference, the Court adopts the parties’ categories and refers to divided
                                  27   infringement as “joint” infringement. Nevertheless, the Court notes that divided infringement is a
                                       species of direct infringement and that “joint” infringement is, at least in theory, broader than
                                  28   divided infringement. See Akamai, 797 F.3d at 1022; Shockley v. Arcan, Inc., 248 F.3d 1349,
                                       1364 (Fed. Cir. 2001); cf. Restatement (Second) Torts § 875 (indivisible harm).
                                                                                          3
                                         Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 4 of 10




                                   1   method claim requires that “(1) Apple actually operates the device to perform the method, (2) at

                                   2   least one step of the method is performed on equipment controlled by Apple (per SiRF), or (3)

                                   3   Apple exercises direction or control over the users.” (Order at 7:11-14.) For example, in

                                   4   Ericsson, Inc. v. D-Link Systems, Inc., the court held that device makers whose products

                                   5   automatically performed a claimed method were not directly liable because all of the steps were

                                   6   performed on user-controlled devices and defendants neither performed the steps nor exercised

                                   7   direction or control over the users. 773 F.3d 1201, 1221-22 (Fed. Cir. 2014).

                                   8          Here, Sentius alleges that each step of the claimed methods was performed when “Apple

                                   9   and other users of the accused functionality . . . each respectively operated devices, such as the

                                  10   Accused Products, executing the software that performed [the step].” (TAC ¶¶ 23-33.) Sentius

                                  11   also alleges that the claimed methods were executed on “servers, computers and devices controlled

                                  12   by Apple,” but clarifies that this refers to Apple’s own use of the devices. (Id. ¶ 20; Opp. at 6:6-
Northern District of California
 United States District Court




                                  13   13.) Sentius thus alleges two theories of direct infringement: (1) direct infringement through

                                  14   Apple’s own operation of the devices, and (2) direct infringement through direction and control

                                  15   over users who operate the devices.

                                  16          As to the first theory, Sentius states a viable claim. While Apple undoubtedly designs its

                                  17   products for other users, the Court finds it plausible that Apple may have tested its products or

                                  18   otherwise executed the relevant methods in the course of product development and support. See,

                                  19   e.g., Carnegie Mellon U. v. Marvell Tech. Grp., Ltd., 807 F.3d 1283, 1296-97 (Fed. Cir. 2015)

                                  20   (upholding jury verdict of direct infringement based on infringer’s simulation of accused feature

                                  21   operation during development); Finjan, Inc. v. Sophos, Inc., 244 F. Supp. 3d 1016, 1046 (N.D.

                                  22   Cal. 2017) (affirming jury verdict of direct infringement based on substantial evidence that

                                  23   defendant tested its products in the United States). But see Packet Intelligence LLC v. NetScout

                                  24   Sys., Inc., 965 F.3d 1299, 1314-15 (Fed. Cir. 2020) (reversing damages award based on device

                                  25   sales which was not tied to the internal use of the claimed methods).

                                  26          With regard to the second theory, Sentius argues that Apple directs and controls users’

                                  27   actions because Apple conditions the benefits of spell check on user performance of the claimed

                                  28   methods and establishes the manner and timing of that performance. (TAC ¶ 34.) This is the
                                                                                         4
                                          Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 5 of 10




                                   1   standard for joint infringement. See Akamai, 797 F.3d at 1023 (expanding attribution principles

                                   2   for joint liability to include “condition[ing] participation in an activity or receipt of a benefit upon

                                   3   performance of a step or steps of a patented method and establish[ing] the manner or timing of that

                                   4   performance’). Apple thus argues that because Sentius abandoned its joint infringement claim, the

                                   5   “conditioned benefit” test is no longer applicable. Sentius disagrees and contends that the Federal

                                   6   Circuit intended to expand principles of attribution in Akamai to allow for direct liability where a

                                   7   third party performs all steps of a claimed method based on the defendant’s conditioned benefit

                                   8   and control.

                                   9           Sentius is correct. In Nalco Company v. Chem-Mod, LLC, an accused infringer allegedly

                                  10   practiced a method to remove mercury pollutant from power plant gas. 883 F.3d 1337, 1342-43

                                  11   (Fed. Cir. 2018). The patentee alleged “three ways” in which all steps of the method could be

                                  12   attributable to defendants, namely they (i) operated the process at a power plant, (ii) directed and
Northern District of California
 United States District Court




                                  13   controlled operation of a test facility that carried out all steps, and (iii) carried out all steps during

                                  14   testing. Id. at 1350. The district court dismissed the claims because the patentee “failed to allege

                                  15   that any Defendant is directly responsible for performing all method steps,” but the Federal Circuit

                                  16   reversed. Id. at 1351. The court noted that the testing facility was alleged to “obtain[] monetary

                                  17   benefits for performing the test requisitioned by Defendants” and that defendants “controlled all

                                  18   aspects of the power plant operations during the test.” Id. at 1352-53. In these circumstances, it

                                  19   “d[id] not matter” whether the party conducting the test was the defendant, a non-defendant power

                                  20   plant, or a facility performing pilot tests—all three were directed to perform all steps of the

                                  21   method by the defendants. Id. at 1353.

                                  22           Accordingly, a defendant may be directly liable for infringing a claimed method where a

                                  23   third party carries out all steps of the method to obtain a benefit conditioned by the defendant and

                                  24   the defendant controls the manner or timing of that performance. Id. at 1350; Akamai, 797 F.3d at

                                  25   1023. Apple’s cases to the contrary, Finjan, 244 F. Supp. 3d at 1044, and Rearden LLC v. Walt

                                  26   Disney Co., 293 F. Supp. 3d 963, 972-73 (N.D. Cal. 2018), were decided before Nalco and do not

                                  27   control. See Sound View Innovations, LLC v. Hulu, LLC, No. LA CV17-04146 JAK (PLAx),

                                  28   2019 WL 2619639, at **9-10 (C.D. Cal. Apr. 30, 2019).
                                                                                            5
                                          Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 6 of 10




                                   1           Nevertheless, the Court finds that Sentius fails to state a claim under the “conditioned

                                   2   benefit” test for direction and control. Each Federal Circuit case under this standard involves

                                   3   some version of offline control and conditioned benefit over users. In Akamai, the defendant

                                   4   imposed contractual requirements for users to perform certain steps to use its service. 797 F.3d at

                                   5   1024. In Eli Lilly & Co. v. Teva Parenteral Medicines, Inc., doctors conditioned patient treatment

                                   6   on their taking of folic acid. 845 F.3d 1357, 1366 (Fed. Cir. 2017). In Travel Sentry, Inc. v.

                                   7   Tropp, the defendant had a “memorandum of understanding” with the TSA to perform certain

                                   8   steps. 877 F.3d 1370, 1383-84 (Fed. Cir. 2017). And in Nalco, the defendant apparently paid a

                                   9   test facility to perform the method. 883 F.3d at 1353. Each of these cases involved offline or

                                  10   “real world” control and conditioning—not control through a device.

                                  11           By contrast, the Court is aware of no case where software functionality alone satisfied the

                                  12   “conditioned benefit” test. Although the Federal Circuit warned against limiting the standard to
Northern District of California
 United States District Court




                                  13   legal obligations and technological prerequisites, it has repeatedly stated that “mere guidance or

                                  14   instruction is insufficient” to show conditioned benefit. Eli Lilly, 845 F.3d at 1367; Travel Sentry,

                                  15   877 F.3d at 1379. Under governing precedent, software is exactly that: instructions. See Ricoh

                                  16   Co., Ltd. v. Quanta Comp. Inc 550 F.3d 1325, 1335 (Fed. Cir. 2008) (“[S]oftware is not itself a

                                  17   sequence of actions, but rather it is a set of instructions that directs hardware to perform a

                                  18   sequence of actions.”); Fantasy Sports Props., Inc. v. SportsLine.com, Inc., 287 F.3d 1108, 1118

                                  19   (Fed. Cir. 2002) (“Software is a set of instructions, known as code, that directs a computer to

                                  20   perform specified functions or operations.”); see also Microsoft Corp. v. AT & T Corp., 550 U.S.

                                  21   437, 447 (2007) (relying on Fantasy Sports to equate software with instructions).

                                  22           Moreover, the Patent Act provides different provisions for infringement through supply of

                                  23   a device for infringement. See 35 U.S.C. § 271. Section 271(c) states that “[w]hoever offers to

                                  24   sell or sells . . . a material or apparatus for use in practicing a patented process . . . shall be liable

                                  25   as a contributory infringer.” Section 271(b) provides liability for “active inducement,” which

                                  26   includes providing instructions for infringement. See Barry v. Medtronic, Inc., 914 F.3d 1310,

                                  27   1336 (Fed. Cir. 2019). The Federal Circuit has consistently analyzed provision of infringing

                                  28   devices under these standards, not the direct infringement of section 271(a). See, e.g., Mirror
                                                                                            6
                                          Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 7 of 10




                                   1   Worlds, LLC v. Apple Inc., 692 F.3d 1352, 1360 (Fed. Cir. 2012); Fujitsu Ltd. v. Netgear Inc., 620

                                   2   F.3d 1321, 1326-32 (Fed. Cir. 2010); Ricoh, 550 F.3d at 1341; see also Commil USA, LLC v.

                                   3   Cisco Sys., Inc., 575 U.S. 632 (2015); cf. Hilgraeve Corp. v. Symatec Corp., 265 F.3d 1336, 1342

                                   4   n.2 (Fed. Cir. 2001) (“While the parties, and the district court’s decision, speak of the accused

                                   5   devices as infringing, more properly the allegation is that the operation of the devices directly

                                   6   infringes the method claims at issue, or that that the sale of the devices induces customers to

                                   7   infringe the method claims.”).

                                   8           Thus, “in the context of the facts presented,” the Court concludes that Sentius fails to state

                                   9   a claim for direct infringement based on allegations of direction and control through the provision

                                  10   of infringing software to end-user devices. Sentius never alleges that users could only obtain the

                                  11   benefit of the sold devices by performing the claimed method. On the contrary, Sentius expressly

                                  12   alleges that users may obtain spell check benefits through other means. (TAC ¶ 12.) Sentius also
Northern District of California
 United States District Court




                                  13   does not allege that Apple has the right and ability to control users’ infringement after the devices

                                  14   are sold. See Travel Sentry, 877 F.3d at 1385 (citing Metro-Goldwyn-Mayer Studios Inc. v.

                                  15   Grokster, Ltd., 545 U.S. 913, 930 (2005)). Ultimately, Sentius may convince the Federal Circuit

                                  16   that software functionality should satisfy the “conditioned benefit” test. But absent explicit

                                  17   guidance, the Court declines to expand direct liability to hold parties that provide software for

                                  18   performing a method to end-user devices strictly liable.

                                  19           Accordingly, Sentius states a claim for direct infringement based on Apple’s own

                                  20   operation of the accused devices, but not for direction or control over users who operate the

                                  21   devices.

                                  22                   B.      Vicarious Infringement (’633 Patent)
                                  23           Patent infringement is a tort action. Wordtech Sys., Inc. v. Integrated Network Sol., Inc.,

                                  24   609 F.3d 1308, 1313 (Fed. Cir. 2010). Patent law thus presumptively incorporates vicarious

                                  25   liability principles. See Meyer v. Holley, 537 U.S. 280, 285 (2003) (“[W]hen Congress creates a

                                  26   tort action, it legislates against a legal background of ordinary tort-related vicarious liability rules

                                  27   and consequently intends its legislation to incorporate those rules.”); see also Sony Corp. of Am. v.

                                  28   Universal City Studios, Inc., 464 U.S. 417, 435 (1984) (reading vicarious liability into the
                                                                                           7
                                         Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 8 of 10




                                   1   Copyright Act because “vicarious liability is imposed in virtually all areas of the law”).3

                                   2          Under traditional vicarious liability principles, a principal or employer is liable for its

                                   3   agent’s or employee’s torts. Meyer, 537 U.S. at 285. In copyright law, vicarious liability has also

                                   4   been imposed on a party that “profit[s] from direct infringement while declining to exercise a right

                                   5   to stop or limit it.” Grokster, 545 U.S. at 930. This principle is “an outgrowth” of respondeat

                                   6   superior based on an analogy to “dance hall” cases that found operators of entertainment venues

                                   7   vicariously liable for infringing performances in their venues. Fonivisa, Inc. v. Cherry Auction,

                                   8   Inc., 76 F.3d 259, 261-62 (9th Cir. 1996). Imposing liability in these circumstances encourages a

                                   9   party that has the right and ability to police infringement to do so, and thus “place[s] responsibility

                                  10   where it can and should be effectively exercised.” Shapiro, Bernstein & Co. v. H.L. Green Co.,

                                  11   316 F.2d 304, 308 (2d Cir. 1963).

                                  12          Sentius now argues that the Federal Circuit expanded vicarious liability further in Akamai
Northern District of California
 United States District Court




                                  13   to find a party liable whenever it conditions a benefit and controls another party’s infringement.

                                  14   797 F.3d at 1023. However, as Akamai expressly noted, vicarious liability “is a misnomer” in that

                                  15   context. Id. at 1022 n.2. Akamai had expanded principles of attribution for purposes of direct

                                  16   infringement of a method claim. See id. at 1022. Although it did so using “general principles of

                                  17   vicarious liability,” the doctrines remain distinct. Id. Vicarious infringement is a secondary

                                  18   liability doctrine based on “an alleged infringer[’s] [liability] for a third party’s commission of

                                  19   infringement.” Id. at 1022 n. 2. Joint infringement is a direct liability doctrine based on “an

                                  20   alleged infringer [being] responsible for method steps performed by a third party.” Id. The

                                  21   distinction is slim to nonexistent where vicarious liability is a viable theory, but has an impact

                                  22   where vicarious liability is not available—most obviously, where there is no direct infringement

                                  23   because no party performs all of the steps of a method claim.

                                  24
                                              3
                                  25            The lines between direct, contributory, and vicarious infringement have not always been
                                       “clearly drawn.” Sony, 464 U.S. at 435 n.17. Both the Supreme Court and the Federal Circuit
                                  26   have occasionally referred to contributory infringement as “vicarious” infringement. See id. at
                                       439-40; Dynacore Holdings Corp. v. U.S. Philips Corp., 363 F.3d 1263, 1273 (Fed. Cir. 2004).
                                  27   However, at least in the patent context, that is a misnomer. Contributory infringement is expressly
                                       defined in 35 U.S.C. § 271(c) and requires knowledge of the patent; vicarious infringement stems
                                  28   from common law principles and does not. See Grokster, 545 U.S. at 930 n.9; Shapiro, 316 F.2d
                                       at 307; see also A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1022-23 (9th Cir. 2001).
                                                                                          8
                                          Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 9 of 10




                                   1           Accordingly, Sentius cannot state a claim for vicarious infringement based on the

                                   2   “conditioned benefit” test of Akamai. Nor do the rest of the allegations state a claim for vicarious

                                   3   infringement because Sentius fails to allege an agency relationship between Apple and its users or

                                   4   that Apple has the right and ability to police users’ direct infringement. See Centillion Data Sys.,

                                   5   LLC v. Qwest Commn’s Int’l, Inc., 631 F.3d 1279, 1287 (Fed. Cir. 2011) (no vicarious liability

                                   6   where “it is entirely the decision of the customer whether to install and operate . . . software”);

                                   7   Cross Medical Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1311 (Fed. Cir.

                                   8   2005) (no vicarious liability without an agency relationship); Acceleration Bay LLC v. Activision

                                   9   Blizzard, Inc., 324 F. Supp. 3d 470, 482 (D. Del. 2018) (rejecting vicarious liability where

                                  10   customers chose whether to install software); Joao Control & Monitoring Sys. Of Cal., LLC v.

                                  11   Sling Media, Inc., No. C-11-6277 EMC, 2012 WL 3249510, at *7-8 (N.D. Cal. Aug. 7, 2012) (no

                                  12   vicarious liability based on customer relationship where defendant was not the “mastermind” who
Northern District of California
 United States District Court




                                  13   controls the infringement).

                                  14           Accordingly, the Court finds that amendment to the complaint to add vicarious

                                  15   infringement claims based on Sentius’ factual allegations would be futile.

                                  16                   C.      Joint Infringement (’985 Patent)
                                  17           Joint infringement stems from the principle that “a method patent is not directly infringed .

                                  18   . . unless a single actor can be held responsible for the performance of all steps of the patent.”

                                  19   Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 924 (2014). Where multiple

                                  20   parties are involved in performing the method steps, all steps must be ultimately attributable to the

                                  21   direct infringer. Akamai, 797 F.3d at 1022. A third-party’s performance of a step is attributable to

                                  22   the alleged infringer if (1) the third-party acts as the infringer’s agent, (2) the parties form a joint

                                  23   enterprise, (3) the alleged infringer contracts with the third-party to perform the steps, or (4) the

                                  24   alleged infringer “conditions participation in an activity or receipt of a benefit upon performance

                                  25   of a step or steps . . . and establishes the manner or timing of that performance.” Id. at 1023.

                                  26           Here, Sentius alleges that Apple performs the step of “syndicating one or more data objects

                                  27   . . . to one or more remote computers” from its own servers and conditions users’ performance of

                                  28   the remaining steps on their end-user devices. (TAC ¶¶ 43-48, 51-59.) These allegations state a
                                                                                           9
                                         Case 4:20-cv-00477-YGR Document 68 Filed 10/15/20 Page 10 of 10




                                   1   claim for direct infringement under SiRF Technology, Inc. v. International Trade Commission,

                                   2   601 F.3d 1319, 1331 (Fed. Cir. 2010). (See Order at 5 n.1, 7:11-14.) Although SiRF rejected the

                                   3   district court finding of joint infringement, the Court cannot conclude that Sentius fails as a matter

                                   4   of law in alleging joint infringement, in addition to or in the alternative to direct infringement. See

                                   5   SiRF, 601 F.3d at 1229. In particular, while the claims in SiRF were drawn to a single actor, and

                                   6   did not require a third-party to perform any step, claim 21 of the ’985 Patent requires user

                                   7   interaction. Id.; (TAC ¶ 59). Accordingly, Sentius states a claim for joint infringement.

                                   8          IV.     CONCLUSION
                                   9          For the foregoing reasons, the Court GRANTS Apple’s partial motion to dismiss with

                                  10   respect to allegations of direct infringement based on direction and control over users, but DENIES

                                  11   the motion with respect to allegations of Apple’s own operation of the accused devices, as well as

                                  12   joint infringement of the ’985 Patent. Apple shall answer the complaint within twenty-one (21)
Northern District of California
 United States District Court




                                  13   days. The Court further SETS a case management conference for November 23, 2020, at 2:00 p.m.

                                  14   Instructions for a Zoom link will be docketed a few days before the hearing.

                                  15          This Order terminates docket number 61.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: October 15, 2020
                                                                                                   YVONNE GONZALEZ ROGERS
                                  19                                                          UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         10
